Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
CN105754452 (cited on the 5/2/22 IDS) teaches a water-dilutable epoxy varnish for wooden ware white primer, comprising primer, curing agent and diluting agent, lacquer is composed of the following components according to mass percent: 40-55 % of epoxy resin, 0.2-0.5 of antifoaming agent, dispersant, 0.5-0.8 of flatting agent, 0.2-0.4 % of anti-settling agent, 1-2 % of titanium pigment, 15 -20% of filler, 10-20 % of cosolvent, 15 -20% of curing agent composed of polyamide 80% and modifier 20% according to mass percentage.
The dispersant containing pigment affinity group of high molecular weight block copolymer dispersant, these high molecular weight auxiliary agent by steric hindrance to pigment flocculation. 
This reference does not teach the polymeric dispersant is present in solution and there is no motivation in CN105754452 to have the polymeric dispersant present in solution form. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEFANIE J COHEN/           Examiner, Art Unit 1732                                                                                                                                                                                             	6/9/22